483 N.W.2d 126 (1992)
240 Neb. 566
STATE of Nebraska, Appellee,
v.
Thomas J. KELLER, Appellant.
No. S-90-974.
Supreme Court of Nebraska.
April 23, 1992.
*127 Calvin D. Hansen, Lincoln, for appellant.
Don Stenberg, Atty. Gen., and Donald A. Kohtz, Lincoln, for appellee.
HASTINGS, C.J., BOSLAUGH, WHITE, CAPORALE and GRANT, JJ., and COLWELL, District Judge, Retired.
PER CURIAM.
After a bench trial the Lancaster County Court found the defendant-appellant, Thomas J. Keller, guilty of driving while under the influence of alcoholic liquor, in violation of Neb.Rev.Stat. § 39-669.07 (Reissue 1988). An enhancement hearing was held and resulted in a determination that the defendant's conviction constituted his second violation of § 39-669.07. Accordingly, the trial court sentenced the defendant to serve 30 days in the county jail, fined him $500, suspended his driver's license for 1 year, and ordered him not to drive any motor vehicle for any purpose for a like period. See § 39-669.07(4)(b). The defendant appealed to the Lancaster County District Court, which affirmed the county court's judgment. This appeal followed.
On appeal to this court, the defendant assigns as error the district court's failure to find (1) the defendant was denied effective assistance of counsel; (2) the trial court imposed an unlawful sentence by effectively revoking his driver's license for 1 year and 30 days; (3) the trial court abused its discretion in rejecting his request for probation; and (4) the evidence is insufficient to sustain the conviction.
This case involves an appeal to the district court filed after March 23, 1990, and is thus subject to the following rule of practice established in State v. Erlewine, 234 Neb. 855, 857, 452 N.W.2d 764, 767 (1990): "The Supreme Court, in reviewing decisions of the district court which affirmed, reversed, or modified decisions of the county court, will consider only those errors specifically assigned in the appeal to the district court and again assigned as error in the appeal to the Supreme Court."
Notwithstanding this rule, the defendant did not specifically assign any errors in his appeal to the district court. Therefore, absent plain error appearing on the record, there is nothing for this court to review on appeal. See State v. Nowicki, 239 Neb. 130, 474 N.W.2d 478 (1991).
We have reviewed the record and find no plain error in this case. Accordingly, the order of the Lancaster County District Court is affirmed.
AFFIRMED.